Citation Nr: 0003945	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-10 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
August 1970.  

This matter arises from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between the veteran's diagnosed psychiatric disorders and her 
active service, and no competent medical evidence that she 
has PTSD.  


CONCLUSION OF LAW

The veteran's claim for service connection for a psychiatric 
disorder, to include PTSD, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (1999); a link, established by medical evidence, 
between the current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (1999); 64 Fed. 
Reg. 32,807-8 (June 18, 1999).  The Board notes that the June 
1999 changes to the regulation at 38 C.F.R. § 3.304(f) were 
intended to provide for relaxed adjudicative evidentiary 
requirements under 38 U.S.C.A. § 1154(b) (West 1991) for 
establishing service incurrence for an event, as required by 
the United States Court of Appeals for Veterans Claims 
(Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
Previously, the regulation required a clear diagnosis of 
PTSD, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between the current medical 
symptomatology and the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).  

When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  The Board will, therefore, consider 
the facts of this case under both the version of 38 C.F.R. 
§ 3.304(f) in effect when the veteran filed her claim, and 
under the version in effect after June 1, 1999, and will 
apply the version most favorable to the veteran, if there is 
any difference in the case.  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive, but only possible to satisfy the initial 
burden of 38 U.S.C.A. § 5107.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1995) (en banc).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be medical evidence of a nexus or link 
between the current disability and the in-service injury or 
disease.  See Epps, supra.  Lay or medical evidence, as 
appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 489, 507 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based upon the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

The veteran's service medical records show that approximately 
seven weeks after having reported for Navy basic training, 
she was admitted for treatment in March 1970 for having 
experienced visions of a shadow with "big, black hands" 
telling her she was about to be killed.  She was treated and 
released, but upon returning to duty, she reportedly fainted, 
and was subsequently carried to the Bainbridge Naval 
Dispensary by corpsmen.  At that point, she was noted to be 
kicking and screaming "I hate this place," and was placed 
in leather restraints.  In April 1970, the veteran was 
initially diagnosed with "adult situational reaction" which 
was determined to have existed prior to service.  

The veteran was transferred to the Philadelphia Naval 
Hospital shortly thereafter, and was diagnosed with an 
undifferentiated schizo-affective disorder.  While at the 
Philadelphia Naval Hospital (PNH), the records disclose that 
the veteran was granted liberty on several occasions from 
which she reportedly returned in an intoxicated state.  The 
records show that she became involved with male patients in 
the psychiatric ward, and became engaged to several, but 
ended the affairs in what was characterized as an overly 
dramatic manner shortly after they began.  

The report of the final psychiatric assessment contains the 
examiner's observation that the veteran did not exhibit any 
psychotic behavior while at PNH, and after conferring, a 
group of Navy psychiatrists revised the previous diagnosis to 
state "severe hysterical personality."  Such disorder was 
noted to be manifested by difficulty with impulse control, 
history of self-dramatic and theatrical behavior, inability 
to accept responsibility, difficulty with authority, and a 
history of immature and impulsive behavior.  To illustrate 
this point, the examiner noted that the veteran had engaged 
in what he characterized as self-dramatic and theatrical 
behavior, at one point telling the psychiatric staff that she 
had attempted suicide by ingesting an excessive number of 
pills.  However, before radical treatment could be 
administered, the veteran suddenly admitted to only taking a 
relatively small number of non-harmful pills.  The veteran's 
psychiatric disorders were found to have existed prior to 
service, and had not been aggravated during the course of her 
six-months of service.  The veteran was subsequently 
discharged after it was determined that her hysterical 
personality disorder prevented her from performing any 
military duties in a proper manner.  

The veteran currently alleges that she was assaulted by three 
sailors who transported her to PNH from the Bainbridge 
dispensary.  In substance, she maintains that just prior to 
her discharge from Bainbridge, she was given an injection of 
a sedative of some sort by a nurse, and while in a car with 
three sailors, was sexually assaulted.  The veteran stated 
that she pushed them away, and that the driver of the vehicle 
admonished the other two sailors to cease their activities.  
According to the veteran, they had succeeded in removing her 
blouse and bra.  She claims that she had recently "recovered 
repressed memories" of this incident, and maintains that 
this is the reason that she did not report it to treating 
psychiatric personnel prior to January 1998.  

Post service contemporaneous clinical treatment records 
dating from November 1988 through August 1997 show that the 
veteran was seen on a continuing basis during this period for 
a variety of psychiatric symptoms.  During this period, she 
was diagnosed with bipolar disorder, schizo-affective 
disorder, major depression, and a major affective disorder, 
bi-polar, with mixed psychotic features.  In addition, the 
veteran was noted to be a heavy drinker, was periodically 
suicidal, and to have engaged in recurrent self mutilation.  
However, these records fail to include any mention of an 
alleged attack at the hands of three unnamed sailors, and did 
not contain any suggestion or complaint of any PTSD.  

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in October 1998.  She testified that she 
had experienced no psychiatric problems prior to service, 
that she had been a "B" student in high school, and that 
shortly before entering the Navy, she worked as a cashier at 
a small grocery store near her house.  The veteran stated 
that her interest in the Navy began with a desire to go to 
Vietnam and "help with the wounded."  At the prompting of 
her service representative, the veteran recounted the 
circumstances surrounding the alleged assault, and reported 
experiencing subsequent fainting spells and suicide attempts.  
The veteran testified that she met her current husband while 
he was a patient in the PNH psychiatric ward, and that they 
had become engaged there despite admonitions by the hospital 
staff.  In addition, she indicated that she did initially 
seek treatment for psychiatric disorders until 1973 or 1974, 
but that those records were likely unavailable.  The 
veteran's sister submitted a signed affidavit, dated in 
January 1999, stating, in substance, that the veteran had a 
happy and uneventful childhood prior to entering the Navy.  

VA treatment records dating from January 1998 through March 
1999 show that she was seen throughout this period for 
treatment for a variety of psychiatric disorders and 
counseling.  The veteran first reported the incident 
involving the alleged assault by the sailors in a statement 
dated in January 1998.  The treatment notes generally 
indicate that the veteran discussed the alleged assault 
during treatment in conjunction with discussions involving 
her pending claim for service connection, and expressed 
frustration at having been denied service connection for lack 
of proof over the alleged assault.  A treatment note dated in 
August 1998 indicates that the veteran did not contact the 
recommended rape support group.  Of some interest, while most 
VA treatment records during the veteran's period of treatment 
note her diagnoses of major depression, schizophrenia, 
bipolar disorder, etc., the report of an inpatient treatment 
dated in January 1999 only notes an Axis I diagnosis of r/o 
PTSD.  However, the Board notes that this "r/o PTSD" does 
not constitute an actual diagnosis, but rather, a provisional 
diagnosis to determine if PTSD exists.  

While noting that the veteran consistently complained of her 
alleged assault in conjunction with her pending claim and the 
pressures resulting from overwhelming medical bills, the 
treatment records fail to contain any actual diagnosis of 
PTSD, or otherwise contain a medical opinion stating that her 
psychiatric disorders had been aggravated by her period of 
active service.  The treatment notes generally show that the 
veteran claimed to have "recalled or retrieved some of her 
repressed memories" of the alleged assault, but do not 
contain any competent medical conclusions to that effect.  In 
addition, a treatment record dated in February 1999 indicates 
that the veteran reported having been diagnosed with PTSD one 
year previously.  The Board observes that other than 
exploring the possibility that the veteran may have PTSD, no 
diagnosis of that disorder was ever rendered, as reflected in 
the available medical records.  

The Board has reviewed the above-discussed medical evidence, 
and concludes that the veteran has not submitted evidence of 
a well-grounded claim for service connection for a 
psychiatric disorder, to include PTSD.  The medical evidence 
fails to contain any diagnosis of PTSD, and the veteran's 
statements and assertions that her treating physicians 
diagnosed her with PTSD are contraindicated by the evidence 
of record.  Accordingly, absent a diagnosis that the veteran 
has PTSD, it is not necessary to determine whether or not any 
of her alleged stressors, namely the alleged sexual assault, 
can be confirmed or verified.  

Further, the Board recognizes that the veteran currently is 
diagnosed with multiple psychiatric disorders, including 
major depression, schizo-affective disorder, major bipolar 
disorder with mixed psychotic features, and other psychiatric 
problems.  The Board further acknowledges that the veteran 
was hospitalized for psychiatric evaluation and treatment for 
the majority of her six-month period of active duty.  
However, the military psychiatric examiners expressly 
determined that the veteran's diagnosed psychiatric disorders 
had existed prior to service, and that they had not been 
aggravated during service.  Moreover, at the time of her 
discharge, the Board notes that the veteran was not actually 
diagnosed with a psychiatric disorder which could be 
characterized as a disability for VA benefits purposes under 
38 C.F.R. § 3.303.  By her own admission, the veteran did not 
seek psychiatric treatment and was not actually diagnosed 
with a psychiatric disorder within a year of her discharge 
from service.  Therefore, the Board must conclude that the 
veteran has failed to present the required evidence of a 
nexus or link between her currently diagnosed psychiatric 
disorders and her active service.  

In addition, lay statements and testimony by the veteran and 
her sister that she has PTSD or that her current psychiatric 
disorder(s) were incurred in service do not constitute 
medical evidence.  As laypersons, lacking in medical training 
and expertise, the veteran and her sister are not competent 
to address issues requiring expert medical opinions, to 
include medical diagnoses or opinions as to medical etiology.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Absent a 
diagnosis of PTSD, supported by medical evidence, and with 
confirmed verification of the veteran's alleged stressors, 
and a medical nexus between those stressors and PTSD, or 
medical evidence that otherwise establishes a medical nexus 
between her diagnosed psychiatric disorder and active 
service, her claim is not well grounded and is denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection for a psychiatric disorder, to include PTSD.  The 
Board has not been made aware of any additional evidence 
which is available which could serve to well ground the 
veteran's claim.  As the duty to assist is not triggered here 
by a well-grounded claim, the Board finds that the VA has no 
obligation to further develop the veteran's claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).  




ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a psychiatric disorder, to include 
PTSD, is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

